Case 5:18-cv-13369-JEL-RSW ECF No. 18 filed 12/30/19   PageID.91   Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


Nancy Miller,

                       Plaintiff,         Case No. 18-13369

v.                                        Judith E. Levy
                                          United States District Judge
Lewis Manor Homes, LTD,
Regina’s Home, Inc., and Ellen            Mag. Judge R. Steven Whalen
Lewis,

                       Defendants.

________________________________/

                              JUDGMENT

     For the reasons stated in the opinion and order entered on

December 30, 2019, it is ordered and adjudged that the case is dismissed

with prejudice.

                                           DAVID J. WEAVER
                                           CLERK OF THE COURT

                                    By:    s/William Barkholz
                                           DEPUTY CLERK
APPROVED:

s/Judith E. Levy
JUDITH E. LEVY
UNITED STATES DISTRICT JUDGE
